



Dividend Capital Diversified Property Fund Inc. 8-K [a063017form8-k.htm]
Exhibit 10.1




ELEVENTH AMENDED AND RESTATED ADVISORY AGREEMENT
among
DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC.,
DIVIDEND CAPITAL TOTAL REALTY OPERATING PARTNERSHIP LP
and
DIVIDEND CAPITAL TOTAL ADVISORS LLC






--------------------------------------------------------------------------------






TABLE OF CONTENTS
 
Page
DEFINITIONS
1
APPOINTMENT
10
DUTIES OF THE ADVISOR
10
AUTHORITY OF ADVISOR
15
BANK ACCOUNTS
16
RECORDS; ACCESS
16
LIMITATIONS ON ACTIVITIES
16
RELATIONSHIP WITH DIRECTORS
17
FEES
17
EXPENSES
21
OTHER SERVICES
23
REIMBURSEMENT TO THE ADVISOR
23
OTHER ACTIVITIES OF THE ADVISOR
24
TERM; TERMINATION OF AGREEMENT
25
TERMINATION BY THE PARTIES
25
ASSIGNMENT TO AN AFFILIATE
25
PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION
25
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP
26
INDEMNIFICATION BY ADVISOR
28
NOTICES
28
MODIFICATION
28
SEVERABILITY
28
CONSTRUCTION
29



i



--------------------------------------------------------------------------------





ENTIRE AGREEMENT
29
INDULGENCES, NOT WAIVERS
29
GENDER
29
TITLES NOT TO AFFECT INTERPRETATION
29
EXECUTION IN COUNTERPARTS
29
INITIAL INVESTMENT
29







ii



--------------------------------------------------------------------------------






ELEVENTH AMENDED AND RESTATED ADVISORY AGREEMENT
THIS ELEVENTH AMENDED AND RESTATED ADVISORY AGREEMENT (this “Agreement”), dated
as of June 23, 2017 and effective as of June 30, 2017, is among Dividend Capital
Diversified Property Fund Inc., a Maryland corporation (the “Company”), Dividend
Capital Total Realty Operating Partnership LP, a Delaware limited partnership
(the “Operating Partnership”), and Dividend Capital Total Advisors LLC, a
Delaware limited liability company.
W I T N E S S E T H
WHEREAS, the Company has qualified as a REIT (as defined below), and invests its
funds in investments permitted by the terms of Sections 856 through 860 of the
Code (as defined below);
WHEREAS, the Company is the general partner of the Operating Partnership and
conducts all its business and makes all investments in Real Properties, Real
Estate Related Securities, and Debt Investments through the Operating
Partnership;
WHEREAS, the Company and the Operating Partnership desire to avail themselves of
the experience, sources of information, advice, assistance and certain
facilities of the Advisor and to have the Advisor undertake the duties and
responsibilities hereinafter set forth, on behalf of, and subject to the
supervision, of the Board of Directors of the Company all as provided herein;
WHEREAS, the Advisor is willing to undertake to render such services, subject to
the supervision of the Board of Directors, on the terms and conditions
hereinafter set forth; and
WHEREAS, the parties hereto are party to that certain Tenth Amended and Restated
Advisory Agreement, dated as of June 23, 2016, which is amended and restated in
its entirety hereby.
NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein, the parties hereto agree as follows:

1.
DEFINITIONS. As used in this Agreement, the following terms have the definitions
hereinafter indicated:

Acquisition Expenses. Any and all expenses, exclusive of Acquisition Fees,
incurred by the Company, the Operating Partnership, the Advisor, or any of their
Affiliates in connection with the selection, acquisition or development of any
Real Property, Real Estate Related Security or Debt Investment, whether or not
acquired, including, without limitation, legal fees and expenses, travel and
communications expenses, costs of appraisals, nonrefundable option payments on
property not acquired, accounting fees and expenses, title insurance premiums,
and the costs of performing due diligence.
Acquisition Fees. Any and all fees and commissions, exclusive of Acquisition
Expenses, paid by any Person to any other Person (including any fees or
commissions paid by or to any Affiliate of the Company, the Operating
Partnership or the Advisor) in connection with making


1



--------------------------------------------------------------------------------





or investing in Debt Investments or the purchase, development or construction of
a Real Property, including real estate commissions, selection fees, development
fees, construction fees, nonrecurring management fees, loan fees, points or any
other fees of a similar nature. Excluded shall be development fees and
construction fees paid to any Person not affiliated with the Sponsor in
connection with the actual development and construction of a project.
Additional Threshold. A VPU of $10.00. The Additional Threshold is subject to
adjustment to account for (i) any stock dividend, stock split, recapitalization,
or other similar change in the capital structure of the Operating Partnership,
and (ii) any adjustment approved by the Board, as applicable.
Advisor. Dividend Capital Total Advisors LLC, a Delaware limited liability
company, any successor advisor to the Company, the Operating Partnership or any
person or entity to which Dividend Capital Total Advisors LLC or any successor
advisor subcontracts substantially all of its functions. Notwithstanding the
forgoing, a Person hired or retained by Dividend Capital Total Advisors LLC to
perform property and securities management and related services for the Company
or the Operating Partnership that is not hired or retained to perform
substantially all of the functions of Dividend Capital Total Advisors LLC with
respect to the Company or the Operating Partnership as a whole shall not be
deemed to be an Advisor.
Advisory Fee. The fee payable to the Advisor pursuant to Section 9(b).
Affiliate or Affiliated. With respect to any Person, (i) any Person directly or
indirectly owning, controlling or holding, with the power to vote, ten percent
(10%) or more of the outstanding voting securities of such other Person;
(ii) any Person ten percent (10%) or more of whose outstanding voting securities
are directly or indirectly owned, controlled or held, with the power to vote, by
such other Person; (iii) any Person directly or indirectly controlling,
controlled by or under common control with such other Person; (iv) any executive
officer, director, trustee or general partner of such other Person; and (v) any
legal entity for which such Person acts as an executive officer, director,
trustee or general partner.
Annual Total Return Percentage. The overall non-compounded investment return
provided to Unitholders, expressed as a percentage, for any calendar year (or
such other applicable period), which shall be equal to the ratio of: (i) the
amount, if any, by which (A) the sum of (1) the Weighted-Average Distributions
per Unit over the applicable period, and (2) the Ending VPU, exceeds (B) the
Beginning VPU, divided by (ii) the Beginning VPU.
Articles of Incorporation. The Articles of Incorporation of the Company, as
amended from time to time.
Average Invested Assets. For a specified period, the average of the aggregate
book value of the assets of the Company invested, directly or indirectly, in
Real Estate Related Securities, Debt Investments and Real Properties, before
deducting depreciation, bad debts or other non-cash reserves, computed by taking
the average of such values at the end of each month during such period.
Beginning VPU. The VPU as of the end of the last Business Day prior to the
commencement of the applicable period.


2



--------------------------------------------------------------------------------





Board of Directors or Board. The persons holding such office, as of any
particular time, under the Articles of Incorporation of the Company, whether
they be the Directors named therein or additional or successor Directors.
Business Day. Any day on which the New York Stock Exchange is open for trading.
Bylaws. The bylaws of the Company, as the same are in effect from time to time.
Cause. With respect to the termination of this Agreement, fraud, criminal
conduct, willful misconduct or willful or negligent breach of fiduciary duty by
the Advisor, or an uncured material breach of this Agreement by the Advisor.
Class A Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class A.
Class A Stockholders. The registered holders of the Class A Shares.
Class A Unit. An OP Unit entitling the holder thereof to the rights of a holder
of a Class A Unit as provided in the Operating Partnership Agreement.
Class E Shares. Shares of the Company’s $0.01 par value common stock that have
not been designated as either Class A Shares, Class W Shares or Class I Shares
or another specified class.
Class E Stockholders. The registered holders of the Class E Shares.
Class E Unit. An OP Unit entitling the holder thereof to the rights of a holder
of a Class E Unit as provided in the Operating Partnership Agreement.
Class I Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class I.
Class I Stockholders. The registered holders of the Class I Shares.
Class I Unit. An OP Unit entitling the holder thereof to the rights of a holder
of a Class I Unit as provided in the Operating Partnership Agreement.
Class W Shares. Shares of the Company’s $0.01 par value common stock that have
been designated as Class W.
Class W Stockholders. The registered holders of the Class W Shares.
Class W Unit. An OP Unit entitling the holder thereof to the rights of a holder
of a Class W Unit as provided in the Operating Partnership Agreement.
Code. Internal Revenue Code of 1986, as amended from time to time, or any
successor statute thereto. Reference to any provision of the Code shall mean
such provision as in effect from time to time, as the same may be amended, and
any successor provision thereto, as interpreted by any applicable regulations as
in effect from time to time.
Company. Company shall have the meaning set forth in the preamble of this
Agreement.


3



--------------------------------------------------------------------------------





Company Property. Any and all property, real, personal or otherwise, tangible or
intangible, which is transferred or conveyed to the Company (including all
rents, income, profits and gains therefrom), and which is owned or held by, or
for the account of, the Company.
Competitive Real Estate Commission. A real estate or brokerage commission for
the purchase or sale of property which is reasonable, customary, and competitive
in light of the size, type, and location of the property.
Contract Sales Price. The total consideration received by the Company for the
sale of a Company Property.
Debt Investments. The debt related investments, or such investments the Board of
Directors and the Advisor mutually designate as debt related investments, which
are owned from time to time by the Company or the Operating Partnership; such
debt related investments include, but are not limited to, mortgage loans,
B-notes, mezzanine debt, participating debt (including with equity-like
features), non-traded preferred equity, convertible debt, hybrid instruments,
equity instruments and other related investments.
Director. A member of the Board of Directors of the Company.
Distributions. Any distributions of money or other property by the Company to
owners of Shares, including distributions that may constitute a return of
capital for federal income tax purposes.
DST Properties. Real properties that meet the following criteria: (i)
tenancy-in-common or Delaware statutory trust beneficial interests in such
properties have been sold by the Company or any Affiliate to third party
investors and (ii) such properties are being leased by the Company or any
Affiliate from the tenancy-in-common or Delaware statutory trust third party
investors.
DST Property Consideration. The consideration received by the Company or any
Affiliate for selling tenancy-in-common or Delaware statutory trust beneficial
interests in DST Properties to third party investors, net of DST Up Front Fees.
DST Up Front Fees. Up front fees and expense reimbursements payable out of gross
sale proceeds from the sale of tenancy-in-common or Delaware statutory trust
beneficial interests in DST Properties, including but not limited to sales
commissions, dealer manager fees and non-accountable expense allowances.
Ending VPU. The VPU as of the end of the last Business Day of the applicable
period.
Equity Shares. Transferable shares of beneficial interest of the Company of any
class or series, including common shares or preferred shares.
Excess Amount. Excess Amount has the meaning set forth in Section 12.
Expense Year. Expense Year has the meaning set forth in Section 12.
Fixed Component. The non-variable component of the Advisory Fee as described in
Section 9.


4



--------------------------------------------------------------------------------





GAAP. Generally accepted accounting principles as in effect in the United States
of America from time to time.
Good Reason. With respect to the termination of this Agreement, (i) any failure
to obtain a satisfactory agreement from any successor to the Company and/or the
Operating Partnership to assume and agree to perform the Company's and/or the
Operating Partnership's obligations under this Agreement; or (ii) any uncured
material breach of this Agreement of any nature whatsoever by the Company and/or
the Operating Partnership.
Gross Proceeds. The aggregate purchase price of all Shares sold for the account
of the Company through all Offerings, without deduction for Organizational and
Offering Expenses.
Independent Director. Independent Director shall have the meaning set forth in
the Articles of Incorporation.
Independent Expert. A person or entity with no material current or prior
business or personal relationship with the Advisor or the Directors and who is
engaged to a substantial extent in the business of rendering opinions regarding
the value of assets of the type held by the Company.
Independent Valuation Advisor. A firm that is (i) engaged to a substantial
degree in the business of conducting valuations on commercial real estate
properties, (ii) not affiliated with the Advisor and (iii) engaged by the
Company with the approval of the Board to appraise the Real Properties or other
assets or liabilities pursuant to the Valuation Procedures.
Joint Ventures. The joint venture or partnership arrangements (other than with
Dividend Capital Total Realty Operating Partnership LP) in which the Company or
any of its subsidiaries is a co-venturer or general partner which are
established to acquire Real Properties.
Listing. The listing of the Shares on a national securities exchange or the
receipt by the Company's stockholders of securities that are listed on a
national securities exchange in exchange for the Company's common stock. Upon
such Listing, the Shares shall be deemed Listed.
NASAA REIT Guidelines. The Statement of Policy Regarding Real Estate Investment
Trusts published by the North American Securities Administrators Association on
May 7, 2007, as may be amended from time to time.
NAV. Net asset value, calculated pursuant to the Valuation Procedures.
NAV Calculations. The calculations used to determine the NAV of the Company, the
Shares, the Operating Partnership and the Units, all as provided in the
Valuation Procedures.
Net Income. For any period, the Company's total revenues applicable to such
period, less the total expenses applicable to such period other than additions
to reserves for depreciation, bad debts or other similar non-cash reserves and
excluding any gain from the sale of the Company's assets.
Offering. A public offering of Shares pursuant to a Prospectus.


5



--------------------------------------------------------------------------------





Operating Partnership. Operating Partnership has the meaning set forth in the
preamble of this Agreement.
Operating Partnership Agreement. The Operating Partnership’s limited partnership
agreement among the Company, the Advisor, and Dividend Capital Total Advisors
Group LLC.
Operating Partnership NAV. The NAV of the Operating Partnership.
OP Unit. A unit of limited partnership interest in the Operating Partnership.
Organizational and Offering Expenses. Any and all cumulative costs and expenses
incurred by and to be paid from the assets of the Company, including amounts
reimbursable to the Advisor and its Affiliates pursuant and subject to Section
10(a)(i) hereof, in connection with the formation, qualification and
registration of all of the Company’s Offerings and the subsequent marketing and
distribution of Shares, including, without limitation, the following: total
underwriting and brokerage discounts and commissions (including fees of the
underwriters' attorneys), any expense allowance granted by the Company to the
underwriter (which may include a dealer manager) or any reimbursement of
expenses of the underwriter by the Company, expenses for printing, engraving,
mailing and distributing costs, salaries of employees while engaged in sales
activity, telephone and other telecommunications costs, all advertising and
marketing expenses (including the costs related to investor and broker-dealer
sales meetings), charges of transfer agents, registrars, trustees, escrow
holders, depositories, experts, fees, expenses and taxes related to the filing,
registration and qualification of the sale of the Shares under federal and state
laws, including accountants' and attorneys' fees.
Performance Component. The variable component of the Advisory Fee as described
in Section 9.
Person. An individual, corporation, partnership, trust, joint venture, limited
liability company or other entity.
Priority Return Percentage. Priority Return Percentage has the meaning set forth
in Section 9.
Private Organizational and Offering Expenses. Any and all cumulative costs and
expenses incurred by and to be paid from the assets of the Company or any of its
subsidiaries, including amounts reimbursable to the Advisor and its Affiliates
pursuant and subject to Section 10(a)(ii) hereof, in connection with the
formation and qualification of any private offerings of any securities conducted
by the Company or any of its subsidiaries and the subsequent marketing and
distribution of such securities, including, without limitation, the following:
total underwriting and brokerage discounts and commissions (including fees of
the underwriters' attorneys), any expense allowance granted by the Company or
its subsidiaries to the underwriter (which may include a dealer manager) or any
reimbursement of expenses of the underwriter by the Company or its subsidiaries,
expenses for printing, engraving, mailing and distributing costs, salaries of
employees while engaged in sales activity, telephone and other
telecommunications costs, all advertising and marketing expenses (including the
costs related to investor and broker-dealer sales meetings), charges of transfer
agents, registrars, trustees, escrow holders,


6



--------------------------------------------------------------------------------





depositories, experts, fees, expenses and taxes related to the qualification of
the sale of the securities under federal and state laws, including accountants'
and attorneys' fees.
Product Specialist. Persons that have specialized expertise and dedicated
resources in specific areas of real property, real estate related securities or
debt investments, that perform services that the Advisor has committed to
provide pursuant to Section 3 of this Agreement or with whom the Company has
entered into a product specialist agreement, and that assist the Advisor in
connection with one or more of the following: identifying, evaluating and/or
recommending potential investments, performing due diligence, negotiating
purchases and/or managing the Company's assets on a day-to-day basis, as
described in the Company's Prospectus.
Prospectus. “Prospectus” has the meaning set forth in Section 2(10) of the
Securities Act, including a preliminary Prospectus, an offering circular as
described in Rule 256 of the General Rules and Regulations under the Securities
Act or, in the case of an intrastate offering, any document by whatever name
known, utilized for the purpose of offering and selling securities to the
public.
Real Estate Related Securities. The real estate related securities investments,
or such investments the Board of Directors and the Advisor mutually designate as
Real Estate Related Securities to the extent such investments could be
classified as either Real Estate Related Securities or Real Property, which are
owned from time to time by the Company or the Operating Partnership.
Real Property. (i) Land, including the buildings located thereon, or (ii) land
only, or (iii) the buildings only, which are owned from time to time by the
Company or the Operating Partnership, either directly or through subsidiaries,
joint venture arrangements or other partnerships, or (iv) such investments the
Board of Directors and the Advisor mutually designate as Real Property to the
extent such investments could be classified as either Real Property, Real Estate
Related Securities, or Debt Investments. DST Properties shall also be deemed
Real Property for the purposes of this definition.
REIT. A “real estate investment trust” under Sections 856 through 860 of the
Code or as may be amended.
Sale or Sales. Any transaction or series of transactions whereby: (A) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, including
the lease of any Real Property consisting of a building only, and including any
event with respect to any Real Property which gives rise to a significant amount
of insurance proceeds or condemnation awards; (B) the Company or the Operating
Partnership directly or indirectly (except as described in other subsections of
this definition) sells, grants, transfers, conveys, or relinquishes its
ownership of all or substantially all of the interest of the Corporation or the
Operating Partnership in any Joint Venture in which it is a co-venturer or
partner; (C) any Joint Venture directly or indirectly (except as described in
other subsections of this definition) in which the Company or the Operating
Partnership as a co-venturer or partner sells, grants, transfers, conveys, or
relinquishes its ownership of any Real Property or portion thereof, including
any event with respect to any Real Property which gives rise to insurance


7



--------------------------------------------------------------------------------





claims or condemnation awards; or (D) the Company or the Operating Partnership
directly or indirectly (except as described in other subsections of this
definition) sells, grants, conveys or relinquishes its interest in any mortgage
or portion thereof (including with respect to any mortgage, all payments
thereunder or in satisfaction thereof other than regularly scheduled interest
payments) of amounts owed pursuant to such mortgage and any event which gives
rise to a significant amount of insurance proceeds or similar awards; or (E) the
Company or the Operating Partnership directly or indirectly (except as described
in other subsections of this definition) sells, grants, transfers, conveys, or
relinquishes its ownership of any other asset not previously described in this
definition or any portion thereof.
Securities. Any Equity Shares, any other stock, shares or other evidences of
equity or beneficial or other interests, voting trust certificates, bonds,
debentures, notes or other evidences of indebtedness, secured or unsecured,
convertible, subordinated or otherwise, or in general any instruments commonly
known as “securities” or any certificates of interest, shares or participations
in, temporary or interim certificates for, receipts for, guarantees of, or
warrants, options or rights to subscribe to, purchase or acquire, any of the
foregoing.
Securities Act. The Securities Act of 1933, as amended.
Shares. The shares of all classes of the common stock of the Company.
Sponsor. Any Person which (i) is directly or indirectly instrumental in
organizing, wholly or in part, the Company, (ii) will control, manage or
participate in the management of the Company, and any Affiliate of any such
Person, (iii) takes the initiative, directly or indirectly, in founding or
organizing the Company, either alone or in conjunction with one or more other
Persons, (iv) receives a material participation in the Company in connection
with the founding or organizing of the business of the Company, in consideration
of services or property, or both services and property, (v) has a substantial
number of relationships and contacts with the Company, (vi) possesses
significant rights to control Real Properties, (vii) receives fees for providing
services to the Company which are paid on a basis that is not customary in the
industry, or (viii) provides goods or services to the Company on a basis which
was not negotiated at arm's-length with the Company. “Sponsor” does not include
wholly independent third parties such as attorneys, accountants and underwriters
whose only compensation is for professional services.
Standard Threshold. The higher of (a) the VPU as of the end of the Business Day
on which the initial Offering of Class A, Class I and Class W Shares commenced
or (b) the highest VPU on the last Business Day of any prior calendar year
following the commencement of the initial Offering of Class A, Class I and Class
W Shares. The Standard Threshold is subject to adjustment to account for (i) any
stock dividend, stock split, recapitalization, or other similar change in the
capital structure of the Operating Partnership, and (ii) any adjustment approved
by the Board, as applicable.
Stockholders. The registered holders of the Company's Shares.
Termination Date. The date of termination of this Agreement.


8



--------------------------------------------------------------------------------





Termination Event. The termination or nonrenewal of this Agreement (i) in
connection with a merger, sale of assets or transaction involving the Company
pursuant to which a majority of the Directors then in office are replaced or
removed, (ii) by the Advisor for Good Reason or (iii) by the Company and the
Operating Partnership other than for Cause.
Total Operating Expenses. All costs and expenses paid or incurred by the
Company, as determined under GAAP, that are in any way related to the operation
of the Company or to corporate business, including the Advisory Fee, but
excluding (i) the expenses of raising capital such as Organizational and
Offering Expenses, legal, audit, accounting, underwriting, brokerage, listing,
registration, and other fees, printing and other such expenses and tax incurred
in connection with the issuance, distribution, transfer, registration and
Listing, (ii) interest payments, (iii) taxes, (iv) non-cash expenditures such as
depreciation, amortization and bad debt reserves, (v) incentive fees paid in
compliance with the NASAA REIT Guidelines; (vi) Acquisition Fees and Acquisition
Expenses, (vii) real estate commissions on the Sale of Real Property, and
(viii) other fees and expenses connected with the acquisition, disposition,
management and ownership of real estate interests, mortgage loans or other
property (including the costs of foreclosure, insurance premiums, legal
services, maintenance, repair, and improvement of property). The definition of
“Total Operating Expenses” set forth above is intended to encompass only those
expenses which are required to be treated as Total Operating Expenses under the
NASAA REIT Guidelines. As a result, and notwithstanding the definition set forth
above, any expense of the Company which is not part of Total Operating Expenses
under the NASAA REIT Guidelines shall not be treated as part of Total Operating
Expenses for purposes hereof.
2%/25% Guidelines. For any year in which the Company qualifies as a REIT, the
requirement pursuant to the NASAA REIT Guidelines that, in any period of four
consecutive fiscal quarters, Total Operating Expenses not exceed the greater of
2% of the Company's Average Invested Assets during such 12-month period or 25%
of the Company's Net Income over the same 12-month period.
Unitholders. The holders of OP Units.
Valuation Procedures. The valuation procedures adopted by the Board, as amended
from time to time.
VPU. Average value per unit, which on any given date shall be equal to (i) the
Operating Partnership NAV on such date, divided by (ii) the aggregate number of
OP Units of all classes outstanding on such date.
Weighted-Average Distributions per Unit. For a particular period of time, an
amount equal to the ratio of (i) the aggregate distributions accrued in respect
of all Units during the applicable period after deducting all relevant
class-specific expenses, divided by (ii) the weighted-average number of Units of
all classes outstanding during the applicable period, calculated in accordance
with GAAP applied on a consistent basis.


9



--------------------------------------------------------------------------------






2.
APPOINTMENT. The Company and the Operating Partnership hereby appoint the
Advisor to serve as their advisor on the terms and conditions set forth in this
Agreement, and the Advisor hereby accepts such appointment.


3.
DUTIES OF THE ADVISOR. The Advisor undertakes to provide a continuing and
suitable investment program consistent with the investment objectives and
policies of the Company as determined and adopted from time to time by the
Directors. In performance of this undertaking, subject to the supervision of the
Directors and consistent with the provisions of the Articles of Incorporation
and Bylaws and the Operating Partnership Agreement, and subject to the condition
that any investment advisory services provided with respect to securities shall
be provided by a registered investment adviser, the Advisor shall, either
directly or by engaging an Affiliated or non-Affiliated Person:

(a)
Fee-related Services.

(i)
Asset Management Services. The following services shall be provided by the
Advisor or one of its Affiliates in consideration of the fees described in
Section 9(b) of this Agreement, subject to reimbursement for expenses as
provided in Section 9(a), Section 10 and Section 12, or as otherwise provided
under this Agreement:

(1)
monitor the operating performance of the investments of the Company and/or the
Operating Partnership;

(2)
oversee the leasing activities of the Company’s portfolio including but not
limited to negotiations with prospective and existing tenants and leasing
arrangements with Affiliated and non-Affiliated leasing brokers;

(3)
oversee Affiliated and non-Affiliated property managers who perform property
management services for the Company or the Operating Partnership;

(4)
oversee and negotiate service contracts for the Company’s Real Properties;

(5)
oversee and coordinate the making of dispositions of Real Properties within the
discretionary limits and authority as granted by the Board, or if no such
discretionary limits have been established, with the prior approval of the
Board, any particular Directors specified by the Board or any committee of the
Board, as the case may be; and

(6)
negotiate with and engage selling brokers as necessary to dispose of Real
Properties.



10



--------------------------------------------------------------------------------





(ii)
Real Estate Brokerage Services. If the Advisor or one of its Affiliates provides
the services described in Section 9(c) of this Agreement, it shall be entitled
to the compensation described therein; however, the Advisor and its Affiliates
shall not be obligated to provide such services.

(b)
Non Fee-Related Services. The following services shall be provided by the
Advisor or one of its Affiliates without consideration in the form of a separate
fee, subject to reimbursement for expenses as provided in Section 10 and Section
12, or as otherwise provided under this Agreement:

(i)
Organizational and Offering Services.

(1)
assist the Company in maintaining the registration of the Shares under federal
and state securities laws and complying with all federal, state and local
regulatory requirements applicable to the Company in respect of the Offering
(including the Sarbanes-Oxley Act of 2002, as amended), including preparing or
causing to be prepared all supplements to the Prospectus, post-effective
amendments to the registration statement for any Offering and financial
statements required under applicable regulations and contractual undertakings
and all reports and documents, if any, required under the Securities Act and the
Securities Exchange Act of 1934, as amended; provided, however, that in all
filings made under federal and state securities laws, the statements therein
shall be made by solely the Company and not by the Advisor or any of its other
Affiliates; and

(2)
assist the Company in complying with all federal, state and local regulatory
requirements applicable to the Company and its subsidiaries in respect of any
private placements of any securities, including but not limited to
tenancy-in-common or Delaware statutory trust beneficial interests in DST
Properties, including preparing or causing to be prepared private placement
memoranda and all supplements thereto; provided, however, that in all private
placement memoranda, supplements thereto and any other offering materials, the
statements therein shall be made by solely the Company and not by the Advisor or
any of its other Affiliates.

(ii)
Acquisition Services.

(1)
present to the Company and the Operating Partnership potential investment
opportunities;

(2)
serve as the Company's and the Operating Partnership's investment and financial
advisor and, as reasonably appropriate under the circumstances, provide research
and economic and statistical data in connection with the Company's assets and
investment policies;



11



--------------------------------------------------------------------------------





(3)
subject to any required Board or Board committee approval, (i) locate, analyze
and select potential investments, (ii) structure and negotiate the terms and
conditions of transactions pursuant to which investments will be made;
(iii) oversee and coordinate the making of investments by the Company and the
Operating Partnership in compliance with the investment objectives and policies
of the Company; and (iv) arrange, oversee and coordinate the financing and
refinancing and the making of other changes in the asset or capital structure of
investments;

(4)
perform due diligence on prospective investments;

(5)
upon request provide the Directors with periodic reports regarding prospective
investments;

(6)
obtain the prior approval of the Board, any particular Directors specified by
the Board or any committee of the Board, as the case may be, for any and all
investments in Real Properties; and

(7)
oversee and coordinate the making of investments in Real Estate Related
Securities or Debt Investments within the discretionary limits and authority as
granted by the Board, or if no such discretionary limits have been established,
with the prior approval of the Board, any particular Directors specified by the
Board or any committee of the Board, as the case may be.

(iii)
Financing Services.

(1)
consult with the officers and Directors of the Company and assist the Directors
in the formulation and implementation of the Company's borrowing policies, and,
as necessary, furnish the Directors with advice and recommendations with respect
to any borrowings proposed to be undertaken by the Company and/or the Operating
Partnership; and

(2)
negotiate on behalf of the Company and the Operating Partnership with banks or
lenders for loans to be made to the Company and the Operating Partnership, and
negotiate on behalf of the Company and the Operating Partnership with investment
banking firms and broker-dealers or negotiate private sales of Shares and other
Securities or obtain loans for the Company and the Operating Partnership, but in
no event in such a way so that the Advisor shall be acting as broker-dealer or
underwriter; and provided, further, that any fees and costs payable to third
parties incurred by the Advisor in connection with the foregoing shall be the
responsibility of the Company or the Operating Partnership.



12



--------------------------------------------------------------------------------





(iv)
Accounting and Administrative Services.

(1)
provide the daily management for the Company and the Operating Partnership and
perform and supervise the various administrative functions reasonably necessary
for the management of the Company and the Operating Partnership, unless
expressly provided for elsewhere in this Agreement;

(2)
provide the Company and the Operating Partnership with, or arrange for the
provision to the Company and the Operating Partnership of, all necessary cash
management services;

(3)
consult with the Company’s officers and the Board and assist the Board in
evaluating and obtaining adequate insurance coverage based upon risk management
determinations;

(4)
implement and coordinate the processes with respect to the NAV Calculations, and
in connection therewith, obtain appraisals performed by an Independent Valuation
Advisor concerning the value of the Real Properties;

(5)
supervise one or more Independent Valuation Advisors and, if and when necessary,
recommend to the Board its replacement; and

(6)
deliver to or maintain on behalf of the Company copies of all appraisals
obtained in connection with the investments in Real Properties and all
valuations of Real Estate Related Securities or Debt Investments as may be
required to be obtained by the Board;

(7)
in consultation with legal counsel, advise the Company regarding the maintenance
of the Company’s exemption from the Investment Company Act of 1940, as amended,
and monitor compliance with the requirements for maintaining an exemption from
such act;

(8)
in consultation with legal counsel and other tax advisers, advise the Company
regarding the maintenance of the Company’s status as a REIT and monitor
compliance with the various REIT qualification tests and other rules set out in
the Code and the regulations promulgated thereunder;

(9)
in consultation with legal counsel and other tax advisers, take all necessary
actions to enable the Company and the Operating Partnership to make required tax
filings and reports, including soliciting Stockholders for required information
to the extent provided by the REIT provisions of the Code; and

(10)
oversee and resolve all claims, disputes or controversies (including all
litigation, arbitration, settlement or other proceedings or



13



--------------------------------------------------------------------------------





negotiations) in which the Company and the Operating Partnership may be involved
or to which the Company and the Operating Partnership may be subject, arising
out of the Company’s or the Operating Partnership’s day-to-day operations,
subject to such limitations or parameters as may be imposed from time to time by
the Board.
(v)
Stockholder Services.

(1)
in consultation with legal counsel, communicate on the Company’s or the
Operating Partnership’s behalf with the respective holders of any of the
Company’s or the Operating Partnership’s securities as required to satisfy the
reporting and other requirements of any regulatory bodies or agencies and to
maintain effective relations with such holders; and

(2)
oversee the performance of the transfer agent and registrar.

(vi)
Other Services.

(1)
oversee the development, construction and improvement, including tenant
improvements, of Real Properties (including DST Properties) by third parties on
behalf of the Company;

(2)
oversee and monitor third-party engineers, facility managers and property
managers with regard to the effective building operations and maintenance of our
Real Properties (including DST Properties);

(3)
oversee and coordinate the disposition of Real Estate Related Securities or Debt
Investments within the discretionary limits and authority as granted by the
Board, or if no such discretionary limits have been established, with the prior
approval of the Board, any particular Directors specified by the Board or any
committee of the Board, as the case may be;

(4)
oversee and coordinate the making of any private placement of OP Units,
tenancy-in-common or other interests in Real Properties as may be approved by
the Board;

(5)
investigate, select, and, on behalf of the Company and the Operating
Partnership, oversee and coordinate the engagement of and business with such
Persons as the Advisor deems necessary to the proper performance of its
obligations hereunder (whether for a fee or not), including but not limited to
consultants, accountants, correspondents, lenders, technical advisors,
attorneys, brokers, underwriters, corporate fiduciaries, escrow agents,
depositaries,



14



--------------------------------------------------------------------------------





custodians, agents for collection, insurers, insurance agents, banks, builders,
developers, property owners, real estate management companies, real estate
operating companies, securities investment advisors, mortgagors, and any and all
agents for any of the foregoing, including Affiliates of the Advisor, and
Persons acting in any other capacity deemed by the Advisor necessary or
desirable for the performance of any of the foregoing services, including but
not limited to entering into contracts in the name of the Company and the
Operating Partnership with any of the foregoing;
(6)
from time to time, or at any time reasonably requested by the Directors, make
reports to the Directors of its performance of services to the Company and the
Operating Partnership under this Agreement, including reports with respect to
potential conflicts of interest involving the Advisor or any of its affiliates;
and

(7)
do all other things reasonably necessary to assure its ability to render the
services described in this Agreement.

Notwithstanding the foregoing, the Advisor may delegate any of the foregoing
duties to any Person so long as the Advisor or any Affiliate remains responsible
for the performance of the duties set forth in this Section 3.

4.
AUTHORITY OF ADVISOR.

(a)
Pursuant to the terms of this Agreement (including the restrictions included in
this Section 4 and in Section 7), and subject to the continuing and exclusive
authority of the Directors over the management of the Company, the Directors
hereby delegate to the Advisor the authority to take, or cause to be taken, any
and all actions and to execute and deliver any and all agreements, certificates,
assignments, instruments or other documents and to do any and all things that,
in the judgment of the Advisor, may be necessary or advisable in connection with
the Advisor’s duties described in Section 3.

(b)
Notwithstanding the foregoing, any investment in Real Properties, including any
acquisition of Real Property by the Company or the Operating Partnership
(including any financing of such acquisition), will require the prior approval
of the Board, any particular Directors specified by the Board or any committee
of the Board, as the case may be.

(c)
If a transaction requires approval by the Independent Directors, the Advisor
will deliver to the Independent Directors all documents and other information
required by them to properly evaluate the proposed transaction.

The prior approval of a majority of the Independent Directors not otherwise
interested in the transaction and a majority of the Directors not otherwise
interested in the transaction will be required for each transaction to which the
Advisor or its Affiliates is a party. The


15



--------------------------------------------------------------------------------





Directors may, at any time upon the giving of written notice to the Advisor,
modify or revoke the authority set forth in this Section 4. If and to the extent
the Directors so modify or revoke the authority contained herein, the Advisor
shall henceforth submit to the Directors for prior approval such proposed
transactions involving investments in Real Property, Real Estate Related
Securities, or Debt Investments as thereafter require prior approval, provided
however, that such modification or revocation shall be effective upon receipt by
the Advisor and shall not be applicable to investment transactions to which the
Advisor has committed the Company prior to the date of receipt by the Advisor of
such notification.

5.
BANK ACCOUNTS. The Advisor may establish and maintain one or more bank accounts
in the name of the Company and the Operating Partnership and may collect and
deposit into any such account or accounts, and disburse from any such account or
accounts, any money on behalf of the Company and/or the Operating Partnership,
under such terms and conditions as the Directors may approve, provided that no
funds shall be commingled with the funds of the Advisor; and the Advisor shall
from time to time render appropriate accountings of such collections and
payments to the Directors and to the auditors of the Company.


6.
RECORDS; ACCESS. The Advisor shall maintain appropriate records of all its
activities hereunder and make such records available for inspection by the
Directors and by counsel, auditors and authorized agents of the Company, at any
time or from time to time during normal business hours. The Advisor shall at all
reasonable times have access to the books and records of the Company and the
Operating Partnership.


7.
LIMITATIONS ON ACTIVITIES. Anything else in this Agreement to the contrary
notwithstanding, the Advisor shall refrain from taking any action which, in its
sole judgment made in good faith, would (a) adversely affect the status of the
Company as a REIT, (b) subject the Company to regulation under the Investment
Company Act of 1940, as amended, or (c) violate any law, rule, regulation or
statement of policy of any governmental body or agency having jurisdiction over
the Company, its Shares or its Securities, or otherwise not be permitted by the
Articles of Incorporation or Bylaws of the Company, except if such action shall
be ordered by the Directors, in which case the Advisor shall notify promptly the
Directors of the Advisor's judgment of the potential impact of such action and
shall refrain from taking such action until it receives further clarification or
instructions from the Directors. In such event the Advisor shall have no
liability for acting in accordance with the specific instructions of the
Directors so given. Notwithstanding the foregoing, the Company shall hold
harmless the Advisor, its directors, officers, employees and stockholders, and
stockholders, directors and officers of the Advisor's Affiliates for any act or
omission by the Advisor, its directors, officers or employees, or stockholders,
directors or officers of the Advisor's Affiliates taken or omitted to be taken
in the performance of their duties under this Agreement to the extent permitted
under the Company’s Articles of Incorporation and under Section 18 hereof.



16



--------------------------------------------------------------------------------






8.
RELATIONSHIP WITH DIRECTORS. Subject to Section 7 of this Agreement and to
restrictions advisable with respect to the qualification of the Company as a
REIT, directors, officers and employees of the Advisor or an Affiliate of the
Advisor or any corporate parents of an Affiliate, may serve as a Director and as
officers of the Company, except that no director, officer or employee of the
Advisor or its Affiliates who also is a Director or officer of the Company shall
receive any compensation from the Company for serving as a Director or officer
other than reasonable reimbursement for travel and related expenses incurred in
attending meetings of the Directors and no such Director shall be deemed an
Independent Director for purposes of satisfying the Director independence
requirement set forth in the Articles of Incorporation. Notwithstanding the
foregoing, directors, officers and employees of the Advisor and its Affiliates
that are also Directors or officers of the Company may receive compensation from
the Advisor or its Affiliates for which the Advisor or its Affiliates are
reimbursed by the Company pursuant to Section 10 of this Agreement.


9.
FEES.

(a)
The fees described in Section 9(b)-(c) are compensation for the personnel and
related employment costs incurred by the Advisor or its Affiliates in performing
the applicable services, including but not limited to salaries and wages,
benefits and overhead of all employees involved in the performance of such
services, but not for the third-party costs incurred by the Advisor or its
Affiliates in connection with the performance of such services, which
third-party costs shall be separately reimbursed and are not included in the
services provided by the Advisor and its Affiliates.

(b)
Advisory Fee. The Advisor shall receive the Advisory Fee as compensation for
asset management services rendered pursuant to Section 3(a)(i) hereof as
follows.

(i)
The Advisory Fee will be comprised of two separate components: (1) a fixed
component in an amount equal to, for each day during the term of this Agreement,
1/365th of 1.15% of the sum of (a) Operating Partnership NAV and (b) aggregate
DST Property Consideration for all DST Properties (the “Fixed Component”); and
(2) a performance component (the “Performance Component”) that is calculated
based on the Annual Total Return Percentage.

(ii)
The Performance Component will not be paid for any calendar year in which the
Annual Total Return Percentage is less than or equal to 6.0% (the “Priority
Return Percentage”). The dollar amount of the Performance Component will be
25.0% of the product of (A) the excess of the Annual Total Return Percentage
over the Priority Return Percentage, (B) the Beginning VPU, and (C) the
weighted-average number of OP Units outstanding during the applicable period,
calculated in accordance with GAAP applied on a consistent basis. However in no
event will the Performance Component in a single calendar year exceed 10.0% of
the product of (A) the Annual Total Return Percentage, (B) the Beginning



17



--------------------------------------------------------------------------------





VPU, and (C) the weighted-average number of OP Units outstanding during the
applicable period, calculated in accordance with GAAP applied on a consistent
basis. In the event that the VPU decreases (subject to adjustment to account for
(i) any stock dividend, stock split, recapitalization, or other similar change
in the capital structure of the Operating Partnership, and (ii) any adjustment
approved by the Board, as applicable), any subsequent increase in such VPU up to
the Standard Threshold shall not be included in the calculation of the
Performance Component. If the Performance Component is payable pursuant to this
Section 9(b)(ii), the Advisor will be entitled to such payment even in the event
that the total percentage return to Unitholders on a cumulative basis over any
longer or shorter period, or the total percentage return to any particular
Unitholder on a cumulative basis over the same, longer or shorter period, has
been less than the Priority Return Percentage. The Advisor shall not be
obligated to return any portion of any Advisory Fee paid based on the Company’s
or the Operating Partnership’s subsequent performance.
(iii)
The Advisor shall, on a daily basis, (i) accrue a liability reserve account
equal to the amount due for both the Fixed Component and the Performance
Component, such accrual to be reflected in the VPU calculations for such day;
and (ii) calculate the Annual Total Return Percentage, prorated as of the end of
such day and, based on such calculation, adjust the balance of liability reserve
accrual to reflect the estimated amount due on account of the Performance
Component.

(iv)
The Advisory Fee will accrue daily. The Fixed Component is payable monthly in
arrears (after the close of business and NAV Calculations for the last Business
Day for such month). The Performance Component with respect to any calendar year
is payable on January 1 of the following calendar year, provided that if this
Agreement or its term expires without renewal prior to December 31 of any
calendar year, then the Performance Component for such partial year shall be
payable on the first business day after the Termination Date. The Performance
Component shall be payable for each calendar year in which this Agreement is in
effect, even if the Agreement is in effect for less than a full calendar year.
In the event this Agreement is terminated or its term expires without renewal,
the Advisory Fee will be calculated and due and payable after the NAV
Calculations on the Termination Date. If the Advisory Fee is payable with
respect to any partial calendar month or calendar year, the Fixed Component will
be prorated based on the number of days elapsed during any partial calendar
month and the Performance Component (including the Priority Return Percentage)
will be prorated based on the number of days elapsed during, and the Annual
Total Return Percentage achieved for, the period of such partial calendar year.
For example, for the partial calendar year following the date of this Agreement,
the Performance Component will be calculated



18



--------------------------------------------------------------------------------





based on the Annual Total Return Percentage achieved with respect to the VPU at
the end of the date of this Agreement, and the Priority Return Percentage will
be reduced pro rata by the number of days in the calendar year that precedes the
date of this Agreement.
(v)
In the event the Operating Partnership commences a liquidation of its
Investments during any calendar year, the Advisor will be paid its Advisory Fee
from the proceeds of the liquidation and the Performance Component will be
calculated at the end of the liquidation period prior to the distribution of the
liquidation proceeds to the Unitholders. The calculation of the Performance
Component for any partial year shall be calculated consistent with the
applicable provisions of Section 9(b)(iv) above.

(vi)
In addition, upon the Sale of one or more Real Properties (other than DST
Properties), the Advisor or an Affiliate shall receive an amount equal to 1% of
the Contract Sales Price of such Real Property or Real Properties.

(c)
Real Estate Sales Commissions. If the Advisor or an Affiliate provides a
substantial amount of the services in connection with the Sale of one or more
Real Properties (other than DST Properties), the Advisor or an Affiliate shall
receive a real estate sales commission equal to the lesser of (i) one-half of a
Competitive Real Estate Commission or (ii) 1% of the Contract Sales Price of
such Real Property or Real Properties. The Real Estate Commission may be paid in
addition to real estate commissions paid to non-Affiliates, provided that the
total real estate commissions paid to all Persons by the Company with respect to
the sale of such Real Property or Real Properties shall not exceed an amount
equal to the lesser of (i) 6% of the Contract Sales Price of the Real Property
or Real Properties or (ii) the Competitive Real Estate Commission.

(d)
Loans from Affiliates. The Advisor or any Affiliate thereof may not make any
loan to the Company or the Operating Partnership unless a majority of the
Directors (including a majority of the Independent Directors) not otherwise
interested in such loan approve the loan as being fair, competitive, and
commercially reasonable and no less favorable to the Company or the Operating
Partnership than loans between unaffiliated parties under the same
circumstances.

(e)
Exclusion of Certain Transactions. In the event the Company or the Operating
Partnership shall propose to enter into any transaction in which an officer or
director of the Company, and the Operating Partnership, the Advisor, or any
Affiliate of the Company, the Operating Partnership or the Advisor has a direct
or indirect interest, then (i) such transaction shall be approved by a majority
of the Board of Directors and also by a majority of the Independent Directors
and (ii) any commissions or remuneration received by any such persons in
connection with such transaction shall be deducted from the fees payable under
this Agreement.



19



--------------------------------------------------------------------------------





(f)
Product Specialists. In the event the Advisor enters into strategic alliances
with Product Specialists with respect to investments in Real Properties, Real
Estate Related Securities or Debt Investments on behalf of the Company or the
Operating Partnership as provided for in the Company's prospectus, and the
Product Specialists perform services that entitle them to fees, any such fees
will be paid by the Advisor (and not by the Company or the Operating
Partnership) out of the fees the Advisor receives from the Company or the
Operating Partnership.

(g)
Payment in Shares. The fees and commissions due under this Section 9 shall be
paid in cash; provided, however, that in lieu of cash, the Advisor may elect to
receive the payment of the fees and commissions due under this Section 9 in any
class of Shares.  Any such Shares will be valued at the NAV per share applicable
to such Shares on the issue date and will not be eligible for redemption by the
Advisor until six months from the issue date.

(h)
Fee Waiver. As described above in Section 9(b)(ii), in the event that the VPU
decreases (subject to adjustment to account for (i) any stock dividend, stock
split, recapitalization, or other similar change in the capital structure of the
Operating Partnership, and (ii) any adjustment approved by the Board, as
applicable) any subsequent increase in such VPU up to the Standard Threshold
shall not be included in the calculation of the Performance Component. The
Company and the Advisor believe that the Performance Component should also not
be earned with respect to Class E Units on any increase in the value per Class E
Unit up to $10.00. However, it is the Company’s understanding that in order to
continue to qualify as a REIT under current law, the Company cannot direct this
entire benefit to the holders of Class E Units.

Instead, the Company, the Operating Partnership and the Advisor have structured
the following fee waiver that will benefit all Unitholders. If as of the end of
the last Business Day of the applicable period the NAV of a Class E Unit is less
than $10.00 per unit, the Advisor will waive its fees earned under this
Agreement in an amount equal to the product of (a) the Performance Component for
the applicable period calculated after excluding any increases in VPU up to the
Standard Threshold, and (b) the weighted-average Class E Units outstanding over
the applicable period divided by the weighted-average OP Units outstanding over
the same period. If as of the end of the last Business Day of the applicable
period, the NAV of a Class E Unit is equal to or greater than $10.00 per unit,
the Advisor will waive its fees earned under this Agreement in the amount, if
any, by which (i) the product of (a) the Performance Component for the
applicable period calculated after excluding any increases in VPU up to the
Standard Threshold, and (b) the weighted-average Class E Units outstanding over
the applicable period divided by the weighted-average OP Units outstanding over
the same period, exceeds (ii) the product of (x) the Performance Component for
the applicable period calculated after excluding any increases in VPU up to the
Additional Threshold, and (y) the weighted-average Class E Units outstanding
over the applicable period divided by


20



--------------------------------------------------------------------------------





the weighted-average OP Units outstanding over the same period. In this manner,
the holders of each class of OP Units will benefit from this waiver pro rata in
accordance with their particular class’s portion of Operating Partnership NAV.
However, if the tax laws are modified in the future such that the Company can
direct this entire benefit to the holders of Class E Units, the Company, the
Operating Partnership and the Advisor may agree to do so.

10.
EXPENSES.

(a)
In addition to the compensation paid to the Advisor pursuant to Section 9
hereof, the Company or the Operating Partnership shall pay directly or reimburse
the Advisor or its Affiliates for all of the expenses paid or incurred by the
Advisor or its Affiliates in connection with the services they provide to the
Company and the Operating Partnership pursuant to this Agreement, including, but
not limited to:

(i)
Organizational and Offering Expenses paid or incurred by the Advisor or any of
its Affiliates; provided that after an Offering terminates, the Advisor shall
reimburse the Company to the extent the Organizational and Offering Expenses
with respect to such Offering that are borne by the Company exceed 15.0% of the
Gross Proceeds raised in the completed Offering; the Advisor shall be
responsible for the payment of all the Company's Organizational and Offering
Expenses in excess of the maximum amount permitted;

(ii)
Private Organizational and Offering Expenses paid or incurred by the Advisor or
any of its Affiliates, except to the extent the Advisor or its Affiliates have
agreed to receive a fee in lieu of reimbursement of such expenses therewith;

(iii)
Acquisition Expenses incurred in connection with the selection and acquisition
of Real Properties;

(iv)
the actual cost of goods and services used by the Company and obtained from
Persons not affiliated with the Advisor, other than Acquisition Expenses,
including brokerage fees paid in connection with the purchase and sale of Real
Estate Related Securities or Debt Investments;

(v)
interest and other costs for borrowed money, including discounts, points and
other similar fees;

(vi)
taxes and assessments on income of the Company or Real Properties;

(vii)
costs associated with insurance required in connection with the business of the
Company or by the Directors;

(viii)
expenses of managing and operating Real Properties owned by the Company;



21



--------------------------------------------------------------------------------





(ix)
all expenses in connection with payments to the Directors and meetings of the
Directors and Stockholders;

(x)
personnel (and related employment) costs and overhead (including, but not
limited to, allocated rent paid to both third parties and an affiliate of the
Advisor, equipment, utilities, insurance, travel and entertainment, and other
costs) incurred by the Advisor or its Affiliates in performing the services
described in Section 3 hereof, including, but not limited to, total
compensation, benefits and other overhead of all employees involved in the
performance of such services, provided that no reimbursement shall be made for
such costs in connection with the services under Section 3(a) or services
provided by an Affiliate of the Adviser for which the Company pays a separate
fee pursuant to a separate agreement;

(xi)
expenses associated with a Listing, if applicable, or with the issuance and
distribution of Securities, such as selling commissions and fees, advertising
expenses, taxes, legal and accounting fees, listing and registration fees;

(xii)
expenses connected with payments of Distributions in cash or otherwise made or
caused to be made by the Company to the Stockholders;

(xiii)
expenses of organizing, redomesticating, merging, liquidating or dissolving the
Company or of amending the Articles of Incorporation or the Bylaws;

(xiv)
expenses of maintaining communications with Stockholders, including the cost of
preparation, printing, and mailing annual reports and other Stockholder reports,
proxy statements and other reports required by governmental entities;

(xv)
audit, accounting and legal fees and other fees for professional services
relating to the operations of the Company and all such fees incurred at the
request, or on behalf of, the Board, the Independent Directors or any committee
of the Board;

(xvi)
all other costs incurred by the Advisor or its Affiliates in performing its
duties hereunder.

(b)
Expenses incurred by the Advisor or its Affiliates on behalf of the Company and
the Operating Partnership and payable pursuant to this Section 10 shall be
reimbursed no less than monthly to the Advisor. The Advisor shall prepare a
statement documenting the expenses of the Company and the Operating Partnership
and the calculation of the fees and commissions due under this Agreement during
each month, and shall deliver such statement to the Company and the Operating
Partnership within 45 days after the end of each month.



22



--------------------------------------------------------------------------------





(c)
In lieu of cash, the Advisor may elect to receive the reimbursement of any of
its expenses in any class of Shares.  Any such Shares will be valued at the NAV
per share applicable to such Shares on the issue date and will not be eligible
for redemption by the Advisor until six months from the issue date.

(d)
In the event the Advisor enters into strategic alliances with Product
Specialists with respect to investments in Real Properties, Real Estate Related
Securities or Debt Investments on behalf of the Company or the Operating
Partnership as provided for in the Company's prospectus, and the Product
Specialists perform services that entitle them to expense reimbursements, any
such expense reimbursements will be deemed to be expenses incurred by the
Advisor for purposes of this Agreement, and reimbursable to the extent permitted
under this Agreement as if they were incurred by the Advisor directly.


11.
OTHER SERVICES. Should the Directors request that the Advisor or any director,
officer or employee thereof render services for the Company and the Operating
Partnership other than set forth in Section 3, such services shall be separately
compensated at such rates and in such amounts as are agreed by the Advisor and
the Independent Directors of the Company, subject to the limitations contained
in the Articles of Incorporation, and shall not be deemed to be services
pursuant to the terms of this Agreement.


12.
REIMBURSEMENT TO THE ADVISOR. For any year in which the Company qualifies as a
REIT, the Company shall not reimburse the Advisor at the end of any fiscal
quarter Total Operating Expenses that, in the four consecutive fiscal quarters
then ended (the “Expense Year”) exceed (the “Excess Amount”) the greater of 2%
of Average Invested Assets or 25% of Net Income (the “2%/25% Guidelines”) for
such year. Any Excess Amount paid to the Advisor during a fiscal quarter shall
be repaid to the Company or, at the option of the Company, subtracted from the
Total Operating Expenses reimbursed during the subsequent fiscal quarter. If
there is an Excess Amount in any Expense Year and the Independent Directors
determine that such excess was justified based on unusual and nonrecurring
factors which they deem sufficient, then (i) the Excess Amount may be carried
over and included in Total Operating Expenses in subsequent Expense Years and
reimbursed to the Advisor in one or more of such years, provided that Total
Operating Expenses in any Expense Year, including any Excess Amount to be paid
to the Advisor, shall not exceed the 2%/25% Guidelines or (ii) the Excess Amount
may be paid in the Expense Year and within 60 days after the end of such Expense
Year there shall be sent to the stockholders a written disclosure of such fact,
together with an explanation of the factors the Independent Directors considered
in determining that such excess expenses were justified. Such determination
shall be reflected in the minutes of the meetings of the Board of Directors. The
Company will not reimburse the Advisor or its Affiliates for its personnel (and
related employment) costs and overhead (including rent, insurance and other
costs) incurred in connection with the services under Section 3(a) or services
provided by an Affiliate of the Adviser for which the Company pays a separate
fee pursuant to a separate agreement. All figures used in the foregoing
computation shall be determined in accordance with GAAP applied on a consistent
basis.



23



--------------------------------------------------------------------------------






13.
OTHER ACTIVITIES OF THE ADVISOR.

(a)
Nothing herein contained shall prevent the Advisor or any of its Affiliates from
engaging in or earning fees from other activities, including, without
limitation, the rendering of advice to other Persons (including other REITs) and
the management of other programs advised, sponsored or organized by the Advisor
or its Affiliates; nor shall this Agreement limit or restrict the right of any
director, officer, employee, or stockholder of the Advisor or its Affiliates to
engage in or earn fees from any other business or to render services of any kind
to any other partnership, corporation, firm, individual, trust or association
and earn fees for rendering such services. The Advisor may, with respect to any
investment in which the Company is a participant, also render advice and service
to each and every other participant therein, and earn fees for rendering such
advice and service. Specifically, it is contemplated that the Company may enter
into joint ventures or other similar co-investment arrangements with certain
Persons, and pursuant to the agreements governing such joint ventures or
arrangements, the Advisor may be engaged (directly or indirectly) to provide
advice and service to such Persons, in which case the Advisor will earn fees for
rendering such advice and service.

(b)
The Advisor shall report to the Directors the existence of any condition or
circumstance, existing or anticipated, of which it has knowledge, which creates
or could create a conflict of interest between the Advisor's obligations to the
Company and its obligations to or its interest in any other partnership,
corporation, firm, individual, trust or association. The Advisor or its
Affiliates shall promptly disclose to the Directors knowledge of such condition
or circumstance. If the Advisor, Director or Affiliates thereof have sponsored
other investment programs with similar investment objectives which have
investment funds available at the same time as the Company, it shall be the duty
of the Directors (including the Independent Directors) to ensure that the
Advisor and its Affiliates adopt the method approved by the Independent
Directors, by which investments are to be allocated to the competing investment
entities and to use their best efforts to ensure that such method is applied
fairly to the Company.

(c)
The Advisor may make such an investment only after (i) such investment has been
offered to the Company, the Operating Partnership and all public partnerships
and other investment entities Affiliated with the Company with funds available
for such investment and (ii) such investment is found to be unsuitable for
investment by the Company, the Operating Partnership, such partnerships and
investment entities. The Advisor's Affiliates may make such an investment
subject to the method approved by the Independent Directors, by which
investments are to be allocated to the competing investment entities.

(d)
In the event that the Advisor is presented with a potential investment which
might be made by the Company or the Operating Partnership and by another
investment entity which the Advisor advises or manages, the Advisor shall
consider, among others, the following factors: the investment objectives and
criteria of each entity;



24



--------------------------------------------------------------------------------





the general real property sector or real estate-related sector investment
allocation targets of each entity and any targeted geographic concentrations;
the cash requirements of each entity; the effect of the acquisition both on
diversification of each entity’s investments by type of commercial property and
geographic area, and on diversification of the customers of its properties; the
policy of each entity relating to leverage of properties; the anticipated cash
flow of each entity; the tax effects of the purchase on each entity; the size of
the investment; and the amount of funds available to each entity and the length
of time such funds have been available for investment. In the event that an
investment opportunity becomes available which the Advisor determines is
suitable for the Company or the Operating Partnership based on the criteria set
forth above, then the Advisor will utilize a reasonable allocation method to
determine which investments are presented to the Board as opposed to the board
of directors of such other program. Notwithstanding the foregoing, from time to
time the Board or any committee of the Board, as the case may be, may approve,
in cooperation with another investment entity which the Advisor (or its
Affiliate) advises or manages, a specific allocation procedure with respect to
such other investment entity, which shall be communicated to and followed by the
Advisor.

14.
TERM; TERMINATION OF AGREEMENT. This Agreement shall continue in force through
June 30, 2018, subject to an unlimited number of successive one-year renewals
upon mutual consent of the parties. It is the duty of the Directors to evaluate
the performance of the Advisor annually before renewing the Agreement, and each
such renewal shall be for a term of no more than one year.


15.
TERMINATION BY THE PARTIES. This Agreement may be terminated (i) immediately by
the Company and/or the Operating Partnership for Cause or upon the bankruptcy of
the Advisor, (ii) upon 60 days written notice without Cause and without penalty
by a majority of the Independent Directors of the Company or (iii) upon 60 days
written notice with Good Reason by the Advisor.


16.
ASSIGNMENT TO AN AFFILIATE. This Agreement may be assigned by the Advisor to an
Affiliate with the approval of a majority of the Directors (including a majority
of the Independent Directors). The Advisor may assign any rights to receive fees
or other payments under this Agreement to any Person without obtaining the
approval of the Directors. This Agreement shall not be assigned by the Company
or the Operating Partnership without the consent of the Advisor, except in the
case of an assignment by the Company or the Operating Partnership to a
corporation, limited partnership or other organization which is a successor to
all of the assets, rights and obligations of the Company or the Operating
Partnership, in which case such successor organization shall be bound hereunder
and by the terms of said assignment in the same manner as the Company and the
Operating Partnership are bound by this Agreement.


17.
PAYMENTS TO AND DUTIES OF ADVISOR UPON TERMINATION. Payments to the Advisor of
unpaid expense reimbursements pursuant to this Section 17 shall be subject to
the 2%/25% Guidelines to the extent applicable.



25



--------------------------------------------------------------------------------





(a)
After the Termination Date, the Advisor shall not be entitled to compensation
for further services hereunder except it shall be entitled to receive from the
Company or the Operating Partnership within 30 days after the effective date of
such termination all unpaid reimbursements of expenses and all earned but unpaid
fees payable to the Advisor prior to termination of this Agreement. In addition,
in accordance with the provisions of Section 12, the Advisor shall be entitled
to receive any Excess Amount (as defined in Section 12) for which the
Independent Directors determined (before or after the Termination Date) that
there was justification based on unusual and nonrecurring factors.

(b)
The Advisor shall promptly upon termination:

(i)
pay over to the Company and the Operating Partnership all money collected and
held for the account of the Company and the Operating Partnership pursuant to
this Agreement, after deducting any accrued compensation and reimbursement for
its expenses to which it is then entitled;

(ii)
deliver to the Directors a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Directors;

(iii)
deliver to the Directors all assets, including Real Properties, Real Estate
Related Securities and Debt Investments, and documents of the Company and the
Operating Partnership then in the custody of the Advisor; and

(iv)
cooperate with the Company and the Operating Partnership to provide an orderly
management transition.


18.
INDEMNIFICATION BY THE COMPANY AND THE OPERATING PARTNERSHIP. The Company and
the Operating Partnership shall indemnify and hold harmless the Advisor and its
Affiliates, including their respective officers, directors, partners and
employees, from all liability, claims, damages or losses arising in the
performance of their duties hereunder, and related expenses, including
reasonable attorneys' fees, subject to any limitations imposed by the laws of
the State of Maryland or the Articles of Incorporation of the Company.
Notwithstanding the foregoing, the Company and the Operating Partnership shall
not provide for indemnification of the Advisor and its Affiliates, including
their respective officers, directors, partners and employees, for any loss or
liability suffered by the Advisor and its Affiliates, including their respective
officers, directors, partners and employees, nor shall they provide that the
Advisor and its Affiliates, including their respective officers, directors,
partners and employees, be held harmless for any loss or liability suffered by
the Company and the Operating Partnership, unless all of the following
conditions are met:



26



--------------------------------------------------------------------------------





(a)
The Advisor has determined, in good faith, that the course of conduct which
caused the loss or liability was in the best interest of the Company and the
Operating Partnership;

(b)
The Advisor was acting on behalf of or performing services for the Company and
the Operating Partnership;

(c)
Such liability or loss was not the result of negligence or misconduct by the
Advisor; and

(d)
Such indemnification or agreement to hold harmless is recoverable only out of
the Company's net assets and not from Stockholders.

Notwithstanding the foregoing, the Advisor and its Affiliates, including their
respective officers, directors, partners and employees, shall not be indemnified
by the Company and the Operating Partnership for any losses, liabilities or
expenses arising from or out of an alleged violation of federal or state
securities laws by the Advisor and its Affiliates, including their respective
officers, directors, partners and employees, unless one or more of the following
conditions are met:
(a)
There has been a successful adjudication on the merits of each count involving
alleged securities law violations as to the Advisor;

(b)
Such claims have been dismissed with prejudice on the merits by a court of
competent jurisdiction as to the Advisor; or

(c)
A court of competent jurisdiction approves a settlement of the claims against
the Advisor and finds that indemnification of the settlement and the related
costs should be made, and the court considering the request for indemnification
has been advised of the position of the Securities and Exchange Commission and
of the published position of any state securities regulatory authority in which
securities of the Company and the Operating Partnership were offered or sold as
to indemnification for violation of securities laws.

In addition, the advancement of the Company's or the Operating Partnership's
funds to the Advisor and its Affiliates, including their respective officers,
directors, partners and employees, for legal expenses and other costs incurred
as a result of any legal action for which indemnification is being sought is
permissible only if all of the following conditions are satisfied:
(a)
The legal action relates to acts or omissions with respect to the performance of
duties or services on behalf of the Company or the Operating Partnership;

(b)
The legal action is initiated by a third party who is not a shareholder or the
legal action is initiated by a shareholder acting in his or her capacity as such
and a court of competent jurisdiction specifically approves such advancement;
and



27



--------------------------------------------------------------------------------





(c)
The Advisor undertakes to repay the advanced funds to the Company or the
Operating Partnership, together with the applicable legal rate of interest
thereon, in cases in which the Advisor is found not to be entitled to
indemnification.


19.
INDEMNIFICATION BY ADVISOR. The Advisor shall indemnify and hold harmless the
Company and the Operating Partnership from contract or other liability, claims,
damages, taxes or losses and related expenses including attorneys' fees, to the
extent that such liability, claims, damages, taxes or losses and related
expenses are incurred by reason of the Advisor's bad faith, fraud, willful
misfeasance, gross misconduct, gross negligence or reckless disregard of its
duties, but the Advisor shall not be held responsible for any action of the
Board of Directors in following or declining to follow any advice or
recommendation given by the Advisor.


20.
NOTICES. Any notice, report or other communication required or permitted to be
given hereunder shall be in writing unless some other method of giving such
notice, report or other communication is required by the Articles of
Incorporation, the Bylaws, or accepted by the party to whom it is given, and
shall be given by being delivered by hand or by overnight mail or other
overnight delivery service to the addresses set forth herein:

To the Directors and to the Company:
Dividend Capital Diversified Property Fund Inc.
518 17th Street
17th Floor
Denver, CO 80202
To the Operating Partnership:
Dividend Capital Total Realty Operating Partnership LP
518 17th Street
17th Floor
Denver, CO 80202
To the Advisor:
Dividend Capital Total Advisors LLC
518 17th Street
17th Floor
Denver, CO 80202
Any party may at any time give notice in writing to the other parties of a
change in its address for the purposes of this Section 20.

21.
MODIFICATION. This Agreement shall not be changed, modified, terminated, or
discharged, in whole or in part, except by an instrument in writing signed by
the parties hereto, or their respective successors or assignees.


22.
SEVERABILITY. The provisions of this Agreement are independent of and severable
from each other, and no provision shall be affected or rendered invalid or
unenforceable



28



--------------------------------------------------------------------------------





by virtue of the fact that for any reason any other or others of them may be
invalid or unenforceable in whole or in part.

23.
CONSTRUCTION. The provisions of this Agreement shall be construed and
interpreted in accordance with the laws of the State of Colorado.


24.
ENTIRE AGREEMENT. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof. This Agreement may not be modified or amended other
than by an agreement in writing.


25.
INDULGENCES, NOT WAIVERS. Neither the failure nor any delay on the part of a
party to exercise any right, remedy, power or privilege under this Agreement
shall operate as a waiver thereof, nor shall any single or partial exercise of
any right, remedy, power or privilege preclude any other or further exercise of
the same or of any other right, remedy, power or privilege, nor shall any waiver
of any right, remedy, power or privilege with respect to any occurrence be
construed as a waiver of such right, remedy, power or privilege with respect to
any other occurrence. No waiver shall be effective unless it is in writing and
is signed by the party asserted to have granted such waiver.


26.
GENDER. Words used herein regardless of the number and gender specifically used,
shall be deemed and construed to include any other number, singular or plural,
and any other gender, masculine, feminine or neuter, as the context requires.


27.
TITLES NOT TO AFFECT INTERPRETATION. The titles of sections and subsections
contained in this Agreement are for convenience only, and they neither form a
part of this Agreement nor are they to be used in the construction or
interpretation hereof.


28.
EXECUTION IN COUNTERPARTS. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original as against any
party whose signature appears thereon, and all of which shall together
constitute one and the same instrument. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.


29.
INITIAL INVESTMENT. The Advisor has made a capital contribution of $200,000 to
the Operating Partnership in exchange for OP Units, which were subsequently
exchanged for 200,000 Class E Shares. The Advisor may not sell any of such
Shares while the Advisor acts in such advisory capacity to the Company,
provided, that such Shares may be transferred to Affiliates of the Advisor. The
restrictions included above shall not apply to any other Securities acquired by
the Advisor or its Affiliates. The Advisor shall not vote any Shares it now
owns, or hereafter acquires, in any vote for the election of Directors or any
vote regarding the approval or termination of any contract with the Advisor or
any of its Affiliates.



29



--------------------------------------------------------------------------------









30



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have executed this Eleventh Amended and
Restated Advisory Agreement as of the date and year first above written.
DIVIDEND CAPITAL DIVERSIFIED
PROPERTY FUND INC., a Maryland
corporation
 
 
By:
       /s/ M. Kirk Scott     
 
Name: M. Kirk Scott
 
Title: Managing Director
 
           Chief Financial Officer
 
 
DIVIDEND CAPITAL TOTAL REALTY
OPERATING PARTNERSHIP LP, a
Delaware limited partnership
 
 
By:
Dividend Capital Diversified Property
Fund Inc., its General Partner
 
 
By:
       /s/ M. Kirk Scott     
 
Name: M. Kirk Scott
 
Title: Managing Director
 
           Chief Financial Officer
 
 
DIVIDEND CAPITAL TOTAL
ADVISORS LLC, a Delaware limited
partnership
 
 
By:
Dividend Capital Total Advisors Group
 
LLC, its Sole Member
 
 
By:
       /s/ Evan H. Zucker     
 
Name: Evan H. Zucker
 
Title: Manager











--------------------------------------------------------------------------------









DIVIDEND CAPITAL DIVERSIFIED PROPERTY FUND INC., a Maryland corporation


By:      /s/ M. Kirk Scott    
    Name: M. Kirk Scott    
    Title:    Managing Director
Chief Financial Officer
DIVIDEND CAPITAL TOTAL REALTY OPERATING PARTNERSHIP LP, a Delaware limited
partnership
By:     Dividend Capital Diversified Property Fund Inc., its General Partner


By:      /s/ M. Kirk Scott    
    Name: M. Kirk Scott    
    Title:    Managing Director
Chief Financial Officer
DIVIDEND CAPITAL TOTAL ADVISORS LLC, a Delaware limited partnership
By:     Dividend Capital Total Advisors Group
    LLC, its Sole Member
By:      /s/ Evan H. Zucker    
    Name: Evan H. Zucker    
    Title:    Manager




